DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed on 02/04/2021.
Claim 1 has been amended, (amendment is shown marked/underlined see table below). 
Claims 1-15 remain in the application.
Claims 16-20 are canceled.
Response to Arguments
Applicant arguments have been fully considered. The claim has been amended to recite:
	receiving at least one PDSCH of a plurality of PDSCHs in each of a plurality of BWPs in a time interval according to the QCL assumption from a network, wherein the plurality of PDSCHs are in a plurality of BWPs.
Applicant argues that (see remark page 7): According to the abstract of Park, it at best describes how to use DCI to indicate a BWP in one or more BWPs and also receives or transmits data in this BWP. According to paragraphs [0103] and [0104] of Park, they describe at best how to schedule a PDSCH in multi-BWP (e.g., use the bit-map in DCI to specify) instead of at least one PDSCHI- of a plurality of PDSCHs in each of a plurality of B WPs and much less such claimed element transpiring within a time interval. Paragraph [0104] only states that the way of specifying the BWP in the DCI is expressed in the form of a bit map. Together, the cited ground of rejection from Park and does not teach "...receiving at least one PDSCH of a plurality of 
The Examiner respectfully disagrees; 
Claim marking

Previous limitations of claim 1
Currently amended limitation of claim 1
…
receiving at least one PDSCH of a plurality of PDSCHs in a time interval according to the QCL assumption from a network, wherein the plurality of PDSCHs are in a plurality of BWPs.
…
receiving at least one PDSCH of a plurality of PDSCHs in each of a plurality of BWPs in a time interval according to the QCL assumption from a network, wherein the plurality of PDSCHs are in a plurality of BWPs.



According to the table above, limitation of claim 1 is not marked/underlined completely to indicate the scope of the amendment. Amended language (indicated in bold) is shown to part the actual amendment and that which is underlined and argued in Applicant’s remark. 
If the intended amendment is that which is shown bolded, (that which the Examiner believed is the actual amendment (see below)), and for which Applicant indicated support in Fig. 4 and Fig. 5,
“receiving at least one PDSCH of a plurality of PDSCHs in each of a plurality of BWPs in a time interval according to the QCL assumption from a network, wherein the plurality of PDSCHs are in a plurality of BWPs”. 
The Examiner submits that, broadly interpreted, the current limitation is interpreted to mean “in each BWP of a plurality of BWPs, receiving at least one PDSCH of a plurality of PDSCHs, in a time interval according to the QCL assumption from a network”.

To that end, Park discloses a plurality of BPWs where on or more of the BWPs is associated with PDSCH: see [0067] one or more DL BWPs for PDSCH reception indicating activation of the BWP for receiving the PDSCH. [0102]-[0104] further disclose that in a time interval (that is within the same time slice) scheduling BWPs for transmitting a plurality of PDSCHs results in configuring a bitmap for indicating the DL or UL BWP are one-to-one mapped to one DL BWP or UL BWP to indicate whether PDSCH or PUSCH resources are assigned or not through the DL BWP or the UL BWP. Thus for at least these reasons, the Examiner submits that Park discloses at least one PDSCH of a plurality of PDSCHs in each of the plurality of BWPs within the same time slice.
Therefore, the rejection is maintained.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 5, 11-15 rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0239093 A1) hereinafter Zhang 9093 in view of Park et al. (US 2018/0343154 A1) hereinafter Park.

Regarding claim 1. Zhang 9093 discloses A communication device for handling a plurality of Physical Downlink Shared Channels (PDSCHs) in a plurality of bandwidth parts (BWPs), Figure 4, [0034]-[0036] plurality of BWPs (for PDSCH, UE is configured with multiple BWPs/CCs), comprising: at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores instructions, and the at least one processing circuit is configured to execute the instructions of: 
determining a quasi-colocation (QCL) assumption according to an indication, ([0030], [0053] [0101] UE determines QCL based on TCI/indication); and 
receiving at least one PDSCH of a plurality of PDSCHs in each of a plurality of BWPs in a time interval according to the QCL assumption from a network, Fig. 2-4; [0031]-[0032] [0053] [0101], UE receives PDSCH in BWP based QCL assumption determined by the TCI).
Zhang 9093 does not explicitly teach wherein the plurality of PDSCHs in each of a plurality of BWPs are in a plurality of BWPS.
Park discloses plurality of PDSCHs are in a plurality of BWPS. For instance, multiple BWPs transmitting a plurality of PDSCHs: see [0102]-[0104] multi -BWPs scheduling may be implicitly set up when a plurality of DL BWPs (or DL BWPs for transmitting a plurality of PDSCHs) or a plurality of UL BWPs (or UL BWPs for transmitting a plurality of PUSCHs) is set up or activated for a UE.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang 9093 with Park to provide the scheduling or multi-BWPs scheduling, see abstract, [0060]; [0104].

Regarding claim 3. Zhang 9093 discloses wherein the indication is determined according to a first downlink (DL) control information (DCI) which schedules one of the plurality of PDSCHs [0053]-[0101] TCI based on DCI.

Regarding claim 4. Zhang 9093 discloses wherein the indication is determined according to a latest DCI which schedules one of the plurality of PDSCHs, Fig 2-3, [0031] [0032] [0036] TCI based on latest DCI in a CORESET.

Regarding claim 5. Zhang 9093 discloses, wherein the communication device receives the at least one PDSCH from at least one serving cell of the network, Fig. 4, [0038]-[0039] PDSCH of a CC/cell.  

Regarding claim 11. Zhang 9093 discloses wherein the indication is determined according to a control resource set (CORESET) ID, Fig. 2-4, [0036]-[0038], TCI based on lowest CORSET ID.

Regarding claim 12. Zhang 9093 discloses, wherein the CORESET ID is a lowest CORESET ID of one of at least one serving cell in the time interval Fig. 2-4, [0036]-[0038], TCI based on lowest CORSET ID.

Regarding claim 13. Zhang 9093 discloses, wherein the CORESET ID is a CORESET ID of one of at least one serving cell in a previous time interval, [0031] [0036], TCI based on lowest CORSET ID of the latest slot.

Regarding claim 14. Zhang 9093 does not disclose but Park discloses wherein the indication is determined according to a plurality of subcarrier spacings of the plurality of 30BWPs, [0103]; multiple BWPs transmitting a plurality of PDSCHs; [0114]; the BWP setup information may additionally include subcarrier spacing (SCS) information (see also Fig. 1 when subcarrier spacings, are different from each other).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang 9093 with Park to provide the scheduling or multi-BWPs scheduling, see abstract.

Regarding claim 15. Zhang 9093 discloses wherein the indication is determined according to at least one of an indication in a BWP configuration, an indicator in a DCI command, [0030]-[0032], TCI in a DCI, a BWP ID or a value of a Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) feedback timing.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US  2019/0239093 A1) hereinafter Zhang 9093 in view of Park et al. (US 2018/0343154 A1) hereinafter Park and further in view of Hwang et al (US 2019/0313386 A1).

Regarding claim 2. Zhang does not discloses wherein at least two of the plurality of PDSCHs are associated with a plurality of indications.
	Hwang discloses wherein at least two of the plurality of PDSCHs are associated with a plurality of indications, Fig. 17, [0210], TCI indicating PDSCH in each BWP; there are plurality of BWPs.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang 9093 and Park with Hwang  wherein at least two of the plurality of PDSCHs are associated with a plurality of indications, see abstract.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US  2019/0239093 A1) hereinafter Zhang 9093 in view of Park et al. (US 2018/0343154 A1) hereinafter Park and further in view of Cheng (US 2019/0313429 A1).

Regarding claim 6. Zhang 9093 does not discloses but Cheng discloses wherein the indication is determined according to a cell identity (ID) of one of the at least one serving cell ([0074], Tables 3-4, TC states/indication based on cell IDs.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang and Park with Cheng to provide the scheduling according to cell ID, abstract.

Regarding claim 7. Zhang 9093 does not discloses but Cheng discloses, wherein the cell ID is a lowest cell ID [0074], Tables 3-4, TC states/indication based on order of cell IDs, see Tables 3-4, [0058], TCI based on cell#1/lowest cell id.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang 9093 and Park with Cheng to provide the scheduling according to cell ID, abstract.

Regarding claim 8. Zhang 9093 does not discloses but Cheng discloses, wherein the at least one serving cell is determined according to a cell list or a cell group ID configured by the network [0074], Tables 3-4, TC states/indication based on order of cell IDs, see Tables 3-4, [0058], TCI based on cell#1 and cell#2/list of cell.  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang 9093  and Park with Cheng to provide the scheduling according to cell ID, abstract.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US  2019/0239093 A1) hereinafter Zhang 9093 in view of Park et al. (US 2018/0343154 A1) hereinafter Park and further in view of Zhang et al (US 2019/0174466 A1) hereinafter Zhang 4466.

Regarding claim 9. Zhang 9093 as modified with Park does not disclose but Zhang 4466 discloses wherein the indication is determined according to a BWP ID of one of the plurality of BWPs (Tables 17: TCI/indication based on BWP-ID).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhang 9093 and Park with Zhang 4466 to provide required  scheduling, see abstract.

Regarding claim 10. Zhang 9093, wherein the plurality of BWPs belong to one of at least one serving cell, Figure 3.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        02/23/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414